Citation Nr: 1125182	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1955 and June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the September 2005 rating decision, the RO determined that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for PTSD.  The Veteran's disagreement with this rating decision led to this appeal.

The Board notes that the RO had previously issued a rating decision in July 2005 denying the claim.  The September 2005 rating decision was issued due to the Veteran submitting additional evidence.  

The Veteran testified before the undersigned Veterans Law Judge in June 2006.  A copy of the transcript of this hearing has been associated with the claims file.

In December 2009, the Board reopened the Veteran's claim and remanded it for additional development on the merits.  After review of the subsequent development, in September 2010, the Board found that the VA Appeals Management Center (AMC) had not substantially complied with the remand directives, and thus, remanded the claim a second time to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claim has been returned to the Board for further appellate proceedings.  

Characterization of the issue on appeal

It is noted that the Veteran filed a claim for service connection for PTSD.  Indeed, the RO, Board and AMC has developed and adjudicated the Veteran's claim as one for service connection for PTSD.  However, in the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (the Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD diagnosed is/are part and parcel of a service connection for PTSD claim (and that such matter(s) is/are before the Board).  In this regard, it is noted that the clinical evidence reflects that the Veteran is also followed for depression and cognitive disorder, not otherwise specified (NOS).  

In an attempt to provide the Veteran every opportunity under the law and in light of the Veteran's varying psychiatric diagnoses and the Court's holding in Clemons, the Board has recharacterized this issue as stated on the title page.  While the RO has yet to adjudicate a claim for service connection for depression (which is hereby merged into the current issue on appeal), since the matter must be remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board has expanded the Veteran's claim to include entitlement to service connection for all acquired psychiatric disorders, to include PTSD and depression, as per the Court's holding in Clemons.  Accordingly, the Veteran's claim may prevail if he meets the criteria for establishing service connection for PTSD as per 38 C.F.R. § 3.304(f) and the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 145 (1997) or the criteria for establishing service connection, in general, under 38 C.F.R. § 3.303 and the Court's holding in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Both sets of criteria require medical evidence of a current disability and a nexus; however, a verified stressor is necessary in claims for PTSD and evidence of an in-service disease and/or injury are necessary for service connection claims, in general.  

Throughout the pendency of the appeal, the Veteran has submitted several statements concerning a stressor event.  However, despite several Board remands and attempts to verify this stressor by the RO and AMC, the Veteran's asserted stressor event has not been verified.  As such, the Veteran's claim cannot succeed under the criteria set forth in 38 C.F.R. § 3.304(f) and Cohen.  

In December 2009, the Board reopened the claim based on the Veteran's testimony before the Board in June 2006.  The Veteran, for the first time, described inpatient psychiatric treatment while in service.  This asserted in-service treatment would further the Veteran's claim for service connection for an acquired psychiatric disorder under the criteria set forth in 38 C.F.R. § 3.303 and Davidson.  However, the record previously indicated that some service treatment records had been destroyed by fire.  

In the December 2009 remand, the Board directed that the AMC must obtain evidence concerning the Veteran's alleged in-service inpatient psychiatric treatment, to specifically include a search must include the archive of Hospital Admission Data Cards.  Such a search was not completed, and in September 2010, the Board again remanded the Veteran's claim so that the AMC could conduct a search of the archive of Hospital Admission Data Cards.  As noted in the September 2010 Board remand, "[t]hese records would not have been kept with the Veteran's files and thus, the evidence that the Veteran's records were destroyed does not indicate that a search of the Hospital Admission Data Cards would be futile."  See the September 2010 Board remand at page 3.  

In September 2010, the AMC contacted the National Personnel Records Center (NPRC) and requested a "search the archive of Hospital Admission Data Cards for evidence of treatment (inpatient and otherwise) at the Fort Lewis, Washington dispensary for the Veteran for the period from August 1953 to August 1955."  (copied verbatim from the September 2010 Board remand instructions.)  In October 2010, the NPRC responded that "The clinical records would have been a part of the Veteran's personnel jacket which happens to be fire-related."  See an October 2010 reply from the NPRC.  This response fails to reflect that a search was conducted.  Moreover, the Board crucially notes that during 1988, the NPRC obtained magnetic tape records from the National Research Council (NRC), a private research organization, which represented extracts of approximately ten million military hospital admission records of the Surgeon General's Office (SGO).  These SGO extracts contain information concerning hospital admissions for Veterans who served in the United States Army during the Korean Conflict, between 1950 and 1954.  See the M21-1R, Part III, Subpart iii, Chapter 2. Section E, Topics 28 and 29.  The Board notes that these records would not have been destroyed in the 1973 fire at the NPRC.  Upon remand, the RO/AMC should follow the regulation set forth in the M21-1R concerning requesting such records.  

Therefore, unfortunately, an additional remand is required to allow for this development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In passing, the Board notes that the December 2009 and September 2010 Board remands instructed that a VA examination was to be provided only if the Veteran's asserted stressor was verified.  For reason unknown to the Board, despite the inability to verify the Veteran's asserted stressor, the AMC scheduled such an examination.  The report of the November 2010 VA examination has been associated with the Veteran's VA claims file.  As noted above, the Veteran's claim cannot be granted under 38 C.F.R. § 3.304(f) and Cohen since the Veteran's asserted stressor has not been verified.  However, if the development instructed within this remand reflects that the Veteran did receive in-service treatment for an acquired psychiatric disorder during his service, the Veteran's claim may prevail under 38 C.F.R. § 3.303 and Davidson if a medical nexus between such in-service treatment and his currently diagnosed acquired psychiatric disorder is obtained.  

Finally, review of the Veteran's VA claims file reflects that the September 2010 Board remand was not received by the Veteran.  Indeed, the envelope was returned to VA marked by the United States Post Office as "Not Deliverable As Addressed; Unable to Forward."  Accordingly, the RO/AMC must attempt to verify the most recent mailing address utilized by the Veteran for the purposes of all future communications.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must take all necessary steps to verify the Veteran's most recent mailing address.  All efforts to do so must be memorialized within the Veteran's VA claims file.  

2.  The RO/AMC must conduct an exhaustive search for evidence of treatment (inpatient and otherwise) at the Fort Lewis, Washington dispensary for the Veteran for the period from August 1953 to August 1955.  

The search conducted by the RO/AMC should include requests to any appropriate repository of federal records, but MUST include a search of Surgeon General's Office (SGO) extracts, which were obtained by the National Personnel Records Center (NPRC) from the National Research Counsel (NRC).  As per this instruction, the RO/AMC is instructed to follow the regulations set forth within the M21-1R, Part III, Subpart iii, Chapter 2. Section E, Topics 28 and 29.  

All efforts to obtain these records must be memorialized within the Veteran's VA claims file.  Any response, whether positive or negative, must also be associated with the Veteran's VA claims file.  

3.  After the completion of above, IF the evidence of record reflects that the Veteran received in-service treatment and/or hospitalization for an acquired psychiatric disorder, the Veteran's VA claims file should be returned to the November 2010 VA examiner who is requested to state whether any of the Veteran's current acquired psychiatric disorders is/are related, etiologically or otherwise, to the Veteran's in-service psychiatric treatment.  

If the November 2010 VA examiner is no longer employed at the VA or is otherwise unavailable, the RO/AMC must arrange for the Veteran's to be examined by an appropriate VA physician who must render the requested opinion.  

The opining physician is requested to provide a rationale for any opinion provided.  If the physician is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.  

4.  Thereafter, the Veteran's claim must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the determination of either claim remains unfavorable to the Veteran, the RO/AMC must issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



